Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 12/20/2021 has been received and considered. Claims 16-29 and 31-34 are presented for examination.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald E. Stout at FITCH, EVEN, TABlN & FLANNERY LLP (Reg. No. 26,422) at 12:06 PM on January 11, 2022.

3.	The application has been amended as follows: 
1) Claim 23 line 2, the word “can” has been replaced with 
--- has ---.


Allowable Subject Matter
4. 	Claim 16-29 and 31-34 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
While Duddle et al. (US 20110106370 A1) teaches a system for the dynamic determination of environmental footprint linked to overall mobility of a user including a) measuring a trip made by using a smart phone application which detects soft modes of mobility and modes of mobility in a motorized vehicle as well as a style of driving, a calculation server for calculating a pollution footprint of the user, which accounts for the real usage and global and local pollutants emitted during a given time interval in the form of one of a calculation server or onboard electronics in one of a control unit or in a vehicle connected by wireless communication, and a connected object or a smart phone for exploiting the pollution footprint including a connected object which performs at least one of informing the user and the administrative authorities of the pollution footprint, 
Fletcher et al. (US 20150206166 A1) teaches tracking a user travel event using a smart phone,
Kurniawan (“Comparison of methodologies estimating emissions of aircraft pollutants, environmental impact assessment around airports”) discloses wherein calculation of the pollution footprint is carried out by aggregating all of pollution emissions linked to local and global pollutants and coefficients of the weighted sum being selected as a function of impact on health and environment,

none of the prior art of record discloses a method of modeling at a light source,, including:

(Claim 29) “aggregating all pollution emissions linked to local and global pollutants in a single benchmark, the benchmark being a weighted sum of the emissions for each pollutant under consideration in grams per unit of distance of travel of the vehicle”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146